245 Ga. 137 (1980)
263 S.E.2d 441
MILLER
v.
THE STATE.
35844.
Supreme Court of Georgia.
Submitted January 18, 1980.
Decided January 24, 1980.
*138 Brown & Hough, Thomas J. Hough, Jr., for appellant.
Thomas J. Charron, District Attorney, Amy Hembree, Assistant District Attorney, for appellee.
UNDERCOFLER, Presiding Justice.
This habeas corpus was filed to contest an extradition on the ground that Miller was not in the demanding state (Missouri) at the time of the alleged offense. Miller's attorney has filed an Anders motion to this appeal because his defense no longer is viable after Michigan v. Doran, ___ U. S. ___ (99 SC 530, 58 LE2d 521) (1978). Smith v. Hart, 243 Ga. 59 (252 SE2d 470) (1979); Frazier v. Rutledge, 243 Ga. 39 (252 SE2d 465) (1979). We have reviewed the record on appeal and both affirm the denial of habeas relief and deny counsel's motion to withdraw.
Judgment affirmed. All the Justices concur.